Citation Nr: 0703261	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-39 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of death, and if so, whether the reopened claim should be 
granted.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who had recognized guerrilla service from April 
1943 to March 1945, and served in the Philippine army from 
March 1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined new and material evidence had not been 
submitted to reopen a claim for service connection for cause 
of the veteran's death.

The appellant's claim was certified to the Board in November 
2004.  In September 2006, the appellant submitted a written 
statement and attached a document to the Board inquiring 
about her claim.  Although the appellant did not waive 
initial consideration of this evidence by the RO, the Board 
finds no prejudice to the appellant in proceeding to the 
merits of this claim because the proffered document is a 
duplicate of evidence already included in the record and the 
written statement does not provide any pertinent evidence or 
information which would support of her claim.   Therefore, 
the Board finds a remand is unnecessary in this case.  See 
38 C.F.R. § 19.37 (2006).  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in September 1993 was caused by 
cardiopulmonary arrest secondary to acute respiratory 
failure, secondary to severe bronchospasm, secondary to 
chronic obstructive pulmonary disease (COPD), which was 
secondary to chronic bronchitis.  No other causes of death 
were indicated.

2.  At the time of his death, the veteran was service-
connected for chronic, recurrent hepatitis, which was rated 
as 30 percent disabling, and recurrent left inguinal hernia, 
rated as 10 percent disabling.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's death was 
caused by an illness or disease incurred in or aggravated by 
service, to include service-connected recurrent hepatitis or 
left inguinal hernia.  


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, to include service-connected hepatitis or left 
inguinal hernia.  38 U.S.C.A. §§ 1101, 1110, 1310, 1311, 
5100-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183.  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his or her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial RO decision.  In the present 
case, this was done.  In May 2003, the RO sent the appellant 
a letter informing her of the types of evidence needed to 
substantiate her claim and its duty to assist her in 
substantiating her claim under the VCAA.  The May 2003 letter 
informed the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other pertinent agencies.  She was advised that, because her 
claim was denied previously, it was her responsibility to 
send evidence that had not been submitted previously which 
would show the veteran died from a service-related injury or 
disease.  The appellant was also advised that she should send 
information describing any additional evidence or the 
evidence itself.  This effectively informed her that she 
should provide any evidence in his possession that pertains 
to her claim for cause of the veteran's death.

The Board finds that the content of the May 2003 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Following the 
VCAA letter, the August 2004 Statement of the Case (SOC) and 
September 2004 Supplemental Statement of the Case (SSOC) were 
issued, which provided the appellant with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
appellant in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 
(2006).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

II.  Facts and Analysis

According to the official death certificate, the veteran died 
on September [redacted], 1993, from cardiopulmonary arrest secondary 
to acute respiratory failure.  At the time of his death, the 
veteran was service-connected for chronic, recurrent 
hepatitis, which was rated as 30 percent disabling, and 
recurrent left inguinal hernia, rated as 10 percent 
disabling.  In September 1993, the veteran's daughter, 
S.F.S., informed VA of the veteran's death and submitted a 
claim for burial expenses.  In addition to awarding S.F.S. an 
allowance covering the veteran's funeral expenses, the RO 
also adjudicated a claim for cause of the veteran's death.  
In a rating action dated in October 1993, the RO determined 
that service connection for cause of the veteran's death was 
not warranted, on the basis that the evidence did not show 
the veteran's service-connected disabilities were 
etiologically related to the cause of his death or 
contributed materially or substantially to his death.  

In January 1994, the veteran's surviving spouse, who is the 
appellant in this case, submitted a claim for service 
connection for cause of the veteran's death.  In July 1994, 
the RO informed the appellant that the claim for cause of the 
veteran's death had been denied and attached the October 1993 
rating decision in order to provide her with the reasons and 
bases for its decision.  The appellant was also informed of 
her procedural and appellate rights via an enclosed VA Form 
4107a, but she did not initiate an appeal to the Board.

In April 2003, the appellant submitted a claim for dependency 
and indemnity compensation (DIC) benefits as the veteran's 
surviving spouse, including a claim for service connection 
for cause of the veteran's death.  In a rating action dated 
in July 2003, the RO determined new and material evidence had 
not been submitted to reopen the previously denied claim for 
cause of the veteran's death.  The appellant submitted a 
timely notice of disagreement (NOD), and filed a substantive 
appeal to the Board.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

As noted, the appellant was notified in July 1994 that the 
claim for service connection for cause of the veteran's death 
was denied.  Review of the record reveals the appellant 
submitted a statement dated in October 1994 which referred to 
the RO's determination but did not express dissatisfaction or 
disagreement with, or express a desire to contest the RO's 
decision.  See 38 C.F.R. § 20.201.  Later that month the RO 
sent the appellant a letter which referred to her October 
1994 statement and advised that she could initiate an appeal 
as to the previous decision by submitting an NOD to the RO 
within one year of July 1994.  In January 1995, the appellant 
submitted a written statement and several documents in 
support of her claim for non-service connected death pension.  
In February 1995, the RO sent the appellant a letter 
informing her that she was not entitled to death pension 
because of the nature of the veteran's service, but that she 
could initiate an appeal to the Board as explained in its 
previous letter.

In May 1995, the appellant submitted a written statement 
addressed to the Chairman of the Board, which purported to be 
an appeal of the RO's February 1995 letter.  The Board 
referred the appellant's letter to the Manila RO, which, in a 
letter dated in July 1995, explained why her claim for cause 
of death had been denied and informed her that her claim 
would be considered if she submitted evidence showing the 
veteran's service-connected disabilities had contributed to 
his death.

In December 1995, the appellant requested that the benefits 
the veteran was receiving at the time of his death be 
transferred to her, to which the RO responded, in a March 
1996 letter, that transfer of VA benefits to a veteran's 
survivors is not allowed and explained why her claim for 
survivor's benefits had been denied.  In October 1996, the 
appellant submitted a statement to the RO which requested 
assistance with any benefits that were due to her as a 
surviving spouse.  Later that same month, the RO sent the 
appellant a letter advising why her claim for death benefits 
had been denied, and indicating that she could reopen the 
claim by submitting new and material evidence.  

The Board notes the appellant is not currently, and has never 
been, represented by a private attorney or veterans service 
organization, and also notes that it appears she may have 
been confused as to her rights following the July 1994 rating 
decision.  Although the Board is sympathetic to the appellant 
in this regard, we must find that, following the July 1994 
rating decision, the appellant did not submit a communication 
expressing disagreement with the RO's previous determination 
and an intent to appeal the decision, and thus, did not 
submit a timely notice of disagreement as to the July 1994 
rating decision.  The Board does not consider the appellant's 
subsequent communications with the RO to be NODs as to the 
July 1994 rating decision, because the communications did not 
express disagreement with that particular decision and 
indicate a desire to appeal the decision.  See 38 C.F.R. 
§ 20.201.  Therefore, the July 1994 decision is final in the 
absence of clear and unmistakable error.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

The evidence received into the record since the July 1994 
rating decision includes a letter from the medical records 
supervisor at Bethany Hospital in the Philippines, which 
documented the veteran's treatment for various conditions 
from May 1983 to February 1988.  The letter reflects that, 
from June to September 1987, the veteran was treated for 
COPD, a pulmonary infection, biliary cirrhosis, bilateral 
inguinal hernia, and atherosclerotic hypertensive 
cardiovascular disease.  At the time of the last final 
decision, there was no medical evidence that related the 
veteran's service-connected disabilities to the conditions 
that led to his death.  Since the July 1994 decision, the 
appellant has provided evidence that, in the Board's opinion, 
raises a reasonable possibility that the veteran's service-
connected liver disorder and inguinal hernia may be 
associated with the conditions that led to his death, and, in 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for cause of 
death may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will therefore proceed to evaluate the merits of 
the claim.  The appellant will not be prejudiced thereby, as 
she has been advised of the law and regulations pertaining to 
entitlement to service connection for cause of death and has 
been afforded an opportunity to present argument and evidence 
in support of her claim.  Moreover, the RO has considered the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

In this case, the appellant contends that the veteran's 
service-connected recurrent hepatitis, cirrhosis, and 
inguinal hernia aggravated his non-service-connected health 
problems and caused him to suffer cardiopulmonary arrest 
secondary to severe bronchospasm, COPD, and chronic 
bronchitis.  The Board notes that, although the appellant 
contends the veteran was service-connected for cirrhosis, 
review of the record reveals that, in December 1989, he 
requested that service connection for cirrhosis be 
established as secondary to service-connected hepatitis. 
However, the RO declined to establish secondary service 
connection for cirrhosis based on an opinion from a VA 
physician in October 1990 that the specific etiology of the 
veteran's cirrhosis could not be determined at that time.  As 
a result, at the time of his death, the veteran was only 
service-connected for chronic, recurrent hepatitis, and 
recurrent left inguinal hernia.  Nonetheless, the 
relationship between the veteran's death and his 
manifestation of cirrhosis is discussed below.  

According to the veteran's death certificate, the cause of 
death was cardiopulmonary arrest secondary to acute 
respiratory failure, which was secondary to severe 
bronchospasm, secondary to COPD, secondary to chronic 
bronchitis.  The service medical records (SMRs), including 
his discharge examination report, are negative for any 
complaints, treatment, or findings related to any respiratory 
or heart disorder.  As there is no evidence that these 
conditions were incurred during the veteran's period of 
active service, the controlling issue in this case is whether 
there is competent evidence showing that the veteran's 
service-connected hepatitis and/or left inguinal hernia 
caused, or substantially or materially contributed to, the 
conditions which caused his death.  After carefully reviewing 
the evidence of record, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
cause of the veteran's death.  

As noted above, in support of her claim, the appellant 
submitted a letter from Bethany Hospital in the Philippines 
which reflected the veteran was treated for several 
conditions from May 1983 to February 1988.  The Board does 
note the letter reflects that, from June to September 1987, 
the veteran was diagnosed with and treated for COPD, biliary 
cirrhosis, bilateral inguinal hernia, and atherosclerotic 
hypertensive cardiovascular disease.  However, the letter 
does not indicate that the listed conditions were 
etiologically related, and there are no associated medical 
records from Bethany Hospital which show the conditions were 
related.  At best, the letter shows that the veteran was 
diagnosed with those conditions at some point over the three-
month period listed above, which is not sufficient evidence 
to grant the present claim.  

Also of record are medical records from the Veterans Memorial 
Medical Center (VMMC), which document the veteran's treatment 
immediately preceding his death in September 1993.  The 
records reflect that the veteran was admitted because he was 
having difficulty breathing, and subsequently developed a 
watery nasal discharge.  His symptoms were treated with 
medication, including a bronchial inhaler, and the records 
show he was an inpatient for 23 days up until his death.  The 
records reflect the physicians who treated the veteran 
immediately preceding his death diagnosed him with COPD 
secondary to an acute exacerbation of chronic bronchitis, and 
severe bronchospasm secondary to respiratory failure.  The 
records also show the veteran was diagnosed with icterisia 
secondary to constructive biliary cirrhosis prior to his 
death.  Although icterisia and biliary cirrhosis are not 
listed as causes of death on the death certificate, VA 
requested an opinion from a medical professional addressing 
any potential relationship to the veteran's death because the 
conditions might have been manifestations of the service-
connected hepatitis.  

In September 2004, L.A.A., MD, opined that the veteran's 
obstructive biliary cirrhosis is not likely the cause of 
death nor did it contribute materially to the veteran's 
death.  In rendering her opinion, Dr. A noted that the 
veteran's obstructive biliary cirrhosis is compensated and 
that there were no records that showed exacerbations, 
decompensation, or worsening of his obstructive cirrhosis 
that could aggravate any of his other co-morbid conditions, 
such as COPD.  Dr. A also stated that, except for icterisia 
at the time of his death, there was no mention of hepatic or 
liver decompensation that could have contributed to his 
death, and opined that the cause of the veteran's death was a 
chronic pulmonary condition which caused acute respiratory 
failure.  In evaluating the ultimate merit of this claim, the 
Board finds the September 2004 opinion from Dr. A to be the 
most probative and competent evidence as to the cause of the 
veteran's death, because she reviewed the entire claims file 
prior to rendering her opinion and provided a complete 
rationale to support her conclusion.  In addition, the 
medical records from VMMC support Dr. A's conclusion because 
they do no show the veteran's service-connected liver 
disorder or left inguinal hernia caused or contributed to his 
death.  Moreover, there is no countervailing medical opinion 
of record which relates the veteran's death to his service-
connected disabilities or any manifestation thereof.  

The only evidence that relates the veteran's service-
connected disabilities to his death are the appellant's 
statements.  The Board does not doubt the appellant believes 
the veteran's death was caused by his service-connected 
disabilities; however, there is no indication that she has 
the medical training or expertise that would make her 
competent to offer an opinion on matters requiring medical 
knowledge, such as the diagnosis or etiology of a medical 
condition.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, 
although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent and probative evidence 
to warrant a favorable decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the veteran's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for cause of death is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


